SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-14859 GARB OIL & POWER CORPORATION (Exact name of registrant as specified in its charter) Utah 87-0296694 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 5248 South Pinemont Dr. Suite C-110 Murray, UT 84123 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 801-738-1355 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of March 9, 2012 was 2,347,911,502. PART I-FINANCIAL INFORMATION Item 1. Financial Statements. GARB OIL & POWER CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, 2011 December 31, 2010 ASSETS (unaudited) Current assets: Cash $ $ 2 Prepaid expenses Total current assets Property and equipment, net Total assets $ $ Refer to Notes to Condensed Consolidated Financial Statements 2 GARB OIL & POWER CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Continued) September 30, 2011 December 31, 2010 (unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Bank overdraft $ $ Accounts payable and accrued expenses Related party payable Notes payable Accrued interest Wages payable and other accrued liabilities Income taxes payable Total current liabilities Deferred tax liabilities Total long-term liabilities Total liabilities Stockholders’ equity(deficit): Class A preferred; ($.0001 par value) 1,000,000 shares authorized 2shares issued and oustanding as of September 30, 2011 and December 31, 2010 - - Class B preferred; ($.0001 par value) 30,000,000 shares authorized 193,679 and205,394 shares issued and oustanding as ofSeptember 30, 2011 and December 31, 2010, respectively 19 21 Class C preferred; ($.0001 par value) 19,000,000 shares authorized no shares issued and oustanding as of March 31,2011 and December 31, 2010, respectively - - Common stock; ($.001 par value) 50,000,000,000 shares authorized, 1,282,501,334 and 126,446,842 shares issued and oustanding at September 30, 2011 and December 31, 2010 respectively Additional paid in capital Accumulated other comprehensive income Accumulated deficit Total Garb Oil & Power stockholders' equity (deficit) Non-controlling interest Totalstockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ Refer to Notes to Condensed Consolidated Financial Statements 3 GARB OIL & POWER CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations For the three month periods ended For the nine month periods ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 (unaudited) (unaudited) (unaudited) (unaudited) SALES Sales $ - $ - $ - $ - Sales-related party - TOTAL SALES - COST OF SALES - GROSS PROFIT - OPERATING EXPENSES Selling, general and administrative Total Operating Expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME(EXPENSE) Loss on extinguishment of debt - Gain on sale of investments - - - Other income - - - Interest expense Total Other Income(Expense) LOSS BEFORE INCOME TAXES PROVISION(BENEFIT) FOR INCOME TAXES - - - NET LOSS BEFORE NON-CONTROLLING INTEREST Net Income (loss) attributable to non-controlling interest NET LOSS ATTRIBUTABLE TO GARB OIL & POWER OTHER COMPREHENSIVE INCOME(LOSS): Foreign currency translation adjustment TOTAL COMPREHENSIVE INCOME (LOSS) Comprehensive income(loss) attributable to non-controlling interest COMPREHENSIVE INCOME(LOSS) ATTRIBUTABLE TO GARB OIL & POWER $ BASIC AND DILUTED LOSS PER COMMON SHARE ATTRIBUTABLE TO GARB OIL & POWER SHAREHOLDERS $ WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING Refer to Notes to Condensed Consolidated Financial Statements 4 GARB OIL & POWER CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows For the nine months ended September 30, 2011 September 30, 2010 (unaudited) (unaudited) Cash Flows from Operating Activities: Net loss $ $ Adjustments to reconcile net loss to net cash from operating activities: Net loss attributable to non-controlling interest Depreciation Debt issued for services Shares issued for services Loan fees Contributed services Interest expense on beneficial conversion of debt - Gain on sale of investment - Stock Option Expense - Loss on extinguishment of debt Changes in assets and liabilities: Accounts receivable - Related party receivable - - Prepaid expenses Accounts payable and accrued expenses Accrued interest Accrued interest-related party - Income taxes payable Wages payable and other accrued liabilities Net cash flows from operating activities Cash flows from investing activities: Proceeds from sale of investment - Net cash flows from investing activities - Cash flows from financing activities: Net Proceeds from convertible debentures Bank overdraft Payments on notes payable-related party - Due to related party for acquisition of NewView - - Proceeds from issuance of Common stock - Proceeds from issuance of Series B preferred shares - Net cash flows from financing activities Net Increase(Decrease) in cash and cash equivalents Effect of exchange rates on cash Beginning Cash and Cash equivalents 2 Ending Cash and Cash equivalents $ $ Supplemental Disclosures of Cash flow information: Cash paid for inerest $ - $ Cash paid for income taxes $ - $ - Supplemental Disclosures of Non-cash Investing and Financing Activities Series A Preferred shares issued to relieve debt $ - $ Stock options granted as partial consideration for acquisition of RPS GmbH Resource Protection Systems $ - $ Series B Preferred shares issued to relieve debt $ - $ Series B Preferred shares converted to common stock $ $ - Common stock issued for debt $ $ Accounts payable converted to notes payable $ $ Related party payable offset against third party payable $ $ - Decrease in Due from related party due to acquisition of Newview $ - $ Increase in notes payable related party due to acquisition of Newview $ - $ Refer to Notes to Condensed Consolidated Financial Statements 5 Garb Oil & Power Corporation Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Nature of Operations and Going Concern Garb Oil & Power, Corporation (the “Company”) was incorporated in the State of Utah in 1972 under the name Autumn Day, Inc.The Company changed its name to Energy Corporation International in 1978, to Garb-Oil Corporation of America in 1981 and finally to Garb Oil & Power Corporation in 1985.The Company is a provider of high-quality equipment to waste processing and recycling industries.Garb supplies enabling technologies that allow its clients to push their waste processing and recycling goals forward.Whether the need is for single machines or an entire plant, Garb provides innovative, profitable ideas and comprehensive value-added solutions providing for a high rate of return on investment. On October 27, 2009, the company entered a reverse-acquisition transaction with German-based Green-technologies company RPS GmbH Resource Protection Systems (“RPS”). The reverse-acquisition brought to Garb a large portfolio of technologies in the areas of waste-to-energy, electronic waste (e-scrap/e-waste) refinement and recycling, and waste-rubber refinement and recycling. Garb is currently engaged in the building and commissioning of turnkey waste-to-energy plants and refinement/recycling plants in e-scrap/e-waste and waste-rubber. On January 15, 2010, RPS purchased 80% of the issued and outstanding stock of Newview S.L., a company organized under the laws of Spain (“Newview”). The accompanying consolidated financial statements have been prepared on the basis of accounting principles applicable to a going concern; accordingly, they do not give effect to adjustments that would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and retire its liabilities in other than the normal course of business and at amounts different from those in the accompanying financial statements. As shown in the accompanying condensed consolidated financial statements, the Company incurred a net loss of $3,950,474 for the nine months ended September 30, 2011, and has an accumulated deficit of $8,060,006. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to generate sufficient cash flows to meet its obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain successful operations. Management is continuing its efforts to obtain the necessary financing as may be required to generate sufficient cash flows for future operations. Management is pursuing avenues of generating cash or revenues during the next twelve months. The Company is pursuing sales of its waste-to-energy, waste-rubber and e-scrap plants on which the Company would earn a commission. The Company is also attempting to interest purchasers, or potential purchasers, of Garb shredders and plants in establishing joint ventures. The Company also continues to pursue financing to build, commission and operate its own waste refinement and recycling plants. Management also believes that with the new line-up of next-regeneration machines, industry expertise, website and marketing strategies that are now implemented, the potential for machinery and plant sales has increased. 2. Basis of Presentation These interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months and nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for any interim period or an entire year.
